                                                                               1   CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                   DARYL E. MARTIN, ESQ. (6735)
                                                                               2   WESLEY J. SMITH, ESQ. (11871)
                                                                                   7440 W. Sahara Avenue
                                                                               3   Las Vegas, Nevada 89117
                                                                                   Telephone: (702) 255-1718
                                                                               4   Facsimile: (702) 255-0871
                                                                                   Email: dem@cjmlv.com, wes@cjmlv.com
                                                                               5   Attorneys for Plaintiff Unite Here Health

                                                                               6                              UNITED STATES DISTRICT COURT

                                                                               7                                       DISTRICT OF NEVADA

                                                                               8                                               *****

                                                                               9    BOARD OF TRUSTEES OF UNITE                      CASE NO.: 2:16-cv-02501-RFB-GWF
                             7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                    HERE HEALTH,
                                                                              10                                                    ORDER GRANTING MOTION FOR
                                  PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                                          Plaintiff,                AWARD OF FEES AND COSTS; AND
CHRISTENSEN JAMES & MARTIN




                                                                              11    vs.                                             ORDER AMENDING JUDGMENTS
                                                                              12    NORA A. AGUILAR, et al.,
                                                                              13                          Defendants.
                                                                              14

                                                                              15
                                                                                           The Court having reviewed and considered the Motion for Award of Attorneys Fees and
                                                                              16
                                                                                   Costs, and finding the same appropriate and warranted in all respects, hereby grants the Motion
                                                                              17
                                                                                   and awards fees and costs to the Plaintiff in the total sum of $118,972.52. The Court further
                                                                              18
                                                                                   amends the amounts owed under default judgments previously entered by the Clerk of Court as
                                                                              19
                                                                                   follows:
                                                                              20

                                                                              21                    Judgment Debtors
                                                                                                                                    Prior Judgment        New Judgment
                                                                                          (Jointly and severally liable where two
                                                                              22                                                        Amount              Amount
                                                                                                          appear)
                                                                              23
                                                                                          Malois Mungua and Manuel Martinez           $      4,693.76     $       5,777.09
                                                                              24
                                                                                          Heide Alvarado and Julio Bogarin            $        720.24     $         886.47
                                                                              25
                                                                                          Raul Angel                                  $     67,311.67     $      82,847.31
                                                                              26
                                                                                          Manuel Ayala                                $        418.90     $         515.58
                                                                              27
                                                                                          Alejandro Bardales and Lucia Djaya          $        385.76     $         474.79
                                                                              28
 1   Albert Berisa and Ela Mesic                  $     159.43    $      196.23
 2   Larry Brown and Shirley Brown                $    1,686.61   $     2,075.88
 3
     Roxanna Bueno and Adan Cano                  $     158.50    $      195.08
 4
     Maria Castaneda and Salvador
 5                                                $     276.08    $      339.80
     Castaneda
 6   Leoncio Chalco Valer and Vilma
                                                  $     372.00    $      457.86
     Soriano
 7
     Michael Chan and Rosana Mabingnay            $     952.71    $     1,172.60
 8

 9   Gloria Corbett and Russell Corbett           $     441.84    $      543.82

10   Rene Coreas and Vilha Coreas                 $    2,395.97   $     2,948.96
11
     Lawrence Craig and Rebecca Craig             $    3,169.90   $     3,901.52
12

13   Natasha Day and Ronnie Smith                 $    4,766.12   $     5,866.15

14   Monica De La Pena                            $   16,514.10   $    20,325.58

15   Amy Demas and James Demas                    $     105.00    $      129.23

16   George Demello                               $    6,400.64   $     7,877.92

17   Jose Diaz and Sandra Espinoza                $   86,944.06   $   107,010.89

18   Pedro Erazo                                  $     107.34    $      132.11
     Juvenal Escobar                              $     331.00    $      407.40
19
     Yansy Escobar and Jose Escobar               $     353.81    $      435.47
20

21   Sandra Favela and Felipe Favela              $     968.29    $     1,191.77

22   Blanca Favorito                              $     690.11    $      849.39

23   Yudit Fernandez and Alfredo Torres           $    1,336.69   $     1,645.20

24   Miria Figueroa-Federico and Salvador
                                                  $    5,597.69   $     6,889.65
     Gramajo
25   Amine Ghebremichael and Birikti
                                                  $    2,000.50   $     2,462.22
26   Mirach
     Maria Gonzalez Guerrero and Jesus
27                                                $    3,420.90   $     4,210.45
     Guerrero
28

                                            -2-
 1
     Armand Grays and Miriam Zapien                $      715.71    $      880.90
 2
     Hadush Shane and Tiumtu
                                                   $      244.30    $      300.68
 3   Gebremariam
 4   Gashaw Haile and Meskerem Kebede              $      476.00    $      585.86
 5
     Victor Hernandez and Gloria Hernandez         $     1,000.12   $     1,230.95
 6
     Ana Javier and Salvador Garnica               $     2,669.06   $     3,285.08
 7

 8   Myesha Johnson and Robert White               $     3,093.18   $     3,807.09
 9   Marvin Juarez                                 $     5,935.20   $     7,305.05
10   Tseganseh Kaltebo and Daniel Madebo           $      206.00    $      253.55
11
     Sam Karides and Maria Montes                  $      408.71    $      503.04
12
     Andre A. Khandamian and Paola
13                                                 $     8,466.74   $    10,420.88
     Khandamian
14   Alberto Ladino and Sonia Galdamez             $    35,760.99   $    44,014.68
15
     Kingkran Lore and Anthony Lore                $     4,469.59   $     5,501.18
16

17   Zorka Magazin and Milorad Magazin             $     7,355.58   $     9,053.26

18   Abel Mendez and Sonia Mendez                  $     3,552.71   $     4,372.68
19   John Mikula                                   $      637.92    $      785.15
20   Dawyn Nishimura and Karin Nishimura           $      280.16    $      344.82
21   Eduardo Ochoa                                 $     4,224.76   $     5,199.84
22   Edith Overton and Ronald Overton              $     4,276.57   $     5,263.61
23   Jose Parada                                   $     9,062.27   $    11,153.86
24   Brian Peterson and Bridhid Farrelly           $   141,541.70   $   174,209.75
25
     Anacleto Ragunton and Gina Ragunton           $     1,825.07   $     2,246.30
26
     Ramiro Romero                                 $     1,023.00   $     1,259.11
27
28

                                             -3-
 1
     Irene Sark and Gennady Sarkoff               $     6,413.21   $     7,893.39
 2
     Arturo Saucedo                               $       134.80   $       165.91
 3   Rebecca Solano                               $     2,138.25   $     2,631.76
 4   Robert Swenson and Susan Swenson             $      757.39    $      932.20
 5
     Martha Tlapanco and Joaquin Tlapanco         $     2,015.63   $     2,480.84
 6
     David Tran and Tuyet Tran                    $     6,589.50   $     8,110.37
 7
     Maria Valle and Eduardo Munguia              $     6,859.00   $     8,442.07
 8

 9   Jeanette Villadoz and Elmer Ragunton         $      415.75    $      511.71

10   Muoi Vuong and Tu Ha Chung                   $    25,371.08   $    31,226.77
11
     Jiri Williams and Shani Williams             $      846.07    $     1,041.34
12

13   Nin Wong and Wendy Wong                      $     5,789.19   $     7,125.34

14   Eddie Yan and Sze Yan                        $      540.00    $      664.63

15   Azieb Zigta and Yosief Teferi                $      816.03    $     1,004.37

16   Joseph Zito and Kelly Zito                   $     6,884.43   $     8,473.37

17   Total Amount of Judgments Against
     Judgment Debtors/Total Amount of             $   515,475.29   $   634,447.81
18   Attorney's Fees
19

20

21

22               26th day of____________
      DATED this ____        February    2019, nunc pro tunc, dated May 4, 2018.
23

24                                                _____________________________
                                                  RICHARD F. BOULWARE, II
25
                                                  UNITED STATES DISTRICT JUDGE
26

27
28

                                            -4-
